NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



WILLIAM MONROE,                          )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4498
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

William Monroe, pro se.

Ashley Moody, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.